Citation Nr: 0931023	
Decision Date: 08/19/09    Archive Date: 08/27/09

DOCKET NO.  07-12 361	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUES

1.	Service connection for hearing loss.

2.	Service connection for tinnitus.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 




INTRODUCTION

The Veteran had active service from January 2003 to April 
2004.          

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in March 2006 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Fargo, North Dakota.  


FINDINGS OF FACT

1.	The evidence of record indicates that the Veteran does not 
have a hearing disorder under VA guidelines.  

2.	The evidence of record does not preponderate against the 
Veteran's claim to a current tinnitus disorder, or to his 
claim that the tinnitus relates to service.  


CONCLUSIONS OF LAW

1.	Hearing loss was not incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 
3.385 (2008).  

2.	Tinnitus was incurred in active service.  38 U.S.C.A. §§ 
1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the interest of clarity, the Board will initially discuss 
whether the claims on appeal have been properly developed for 
appellate purposes.  The Board will then address the merits 
of the claims, providing relevant VA law and regulations, the 
relevant facts, and an analysis of its decision.

I.  Veterans Claims Assistance Act of 2000

The Board must determine whether the claimant has been 
apprised of the law and regulations applicable to this 
matter, the evidence that would be necessary to substantiate 
the claims, and whether the claims have been fully developed 
in accordance with the Veterans Claims Assistance Act of 2000 
(VCAA) and other applicable law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002).

VA is required to provide notice of the VCAA to a claimant as 
required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b)(1).  More specifically, VA is required to notify a 
claimant of the evidence and information necessary to 
substantiate a claim and whether the claimant or the VA is 
expected to provide the evidence, and is required to request 
from the claimant any other evidence in his or her possession 
that pertains to the claim.  Id. 

VA provided VCAA notification to the Veteran in letters from 
VA to the Veteran dated in February and March 2006.  38 
U.S.C.A. § 5103 and 38 C.F.R. § 3.159.  In these letters, VA 
informed the Veteran of the evidence needed to substantiate 
his claims, and of the elements of his claims.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2007).  VA 
advised the Veteran of the respective duties of the VA and of 
the Veteran in obtaining evidence needed to substantiate his 
claims.  VA requested from the Veteran relevant evidence, or 
information regarding evidence which VA should obtain.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also 73 
Fed. Reg. 23353 (the requirement of requesting that the 
claimant provide any evidence in his/her possession that 
pertains to the claim was eliminated by the Secretary 
[effective May 30, 2008] during the course of this appeal, 
and this change eliminates the fourth element of notice as 
required under Pelegrini).  And VA notified the Veteran prior 
to the March 2006 rating decision on appeal here.  See 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2007) (VCAA 
notice must be provided to a claimant before the initial 
unfavorable RO decision).  

With regard to VA's duty to assist, the VCAA requires that VA 
make reasonable efforts to assist the Veteran in obtaining 
evidence necessary to substantiate a claim for benefits 
sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 
U.S.C.A. § 5103A.  The VCAA provides that the assistance 
provided by the Secretary shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary, as further defined by 
statute, to make a decision on the claim.  38 U.S.C.A. § 
5103A.  

In this matter, VA afforded the Veteran the opportunity to 
appear before one or more hearings to voice his contentions.  
VA obtained medical records relevant to the appeal.  And VA 
provided the Veteran with compensation examination for his 
service connection claims.    

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with VA's duties to notify or assist the Veteran in 
this appeal.  Therefore, the Veteran has not been prejudiced 
as a result of the Board deciding his claims here.  

II.  The Merits of the Claims to Service Connection

The Veteran claims that service caused him to incur hearing 
loss and tinnitus.    

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2008).  

Generally, to establish service connection for a disability, 
a claimant must submit the following:  First, medical 
evidence of a current disability.  Second, medical evidence, 
or in certain circumstances lay testimony, of in-service 
incurrence or aggravation of an injury or disease.  And 
third, medical evidence of a nexus between the current 
disability and the in-service disease or injury.  Pond v. 
West, 12 Vet. App. 341, 346 (1999).  

In assessing the Veteran's service connection claim for 
hearing loss , the Board must first determine whether the 
Veteran has a hearing disability under VA regulations.  
Hearing disabilities are determined for VA purposes using 
criteria provided under 38 C.F.R. § 3.385 (2008).  
Thereunder, a hearing disability will be determined where any 
of the following threshold measures has been found:  where 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; where 
the auditory threshold for at least three of the frequencies 
is 26 decibels or greater; or where speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  Id.         

In this matter, the Board finds that the record preponderates 
against the Veteran's claim to having current hearing loss.  
A February 2006 VA compensation examination report of record 
notes that the Veteran does not have hearing loss under 
38 C.F.R. § 3.385, as does a May 2007 private examination 
report of record.  Neither report notes auditory thresholds 
higher than 26 decibels.  And each report noted a speech 
recognition score of 100 percent for each ear.  38 C.F.R. § 
3.385.  

As the evidence of record does not demonstrate a current 
hearing loss disorder, service connection is unwarranted for 
hearing loss.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992) ("Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability. . .  In the absence 
of proof of a present disability there can be no valid 
claim.").  

By contrast, the evidence of record does not preponderate 
against the Veteran's claim to current tinnitus, or his claim 
that he incurred acoustic trauma in service that led to his 
tinnitus.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996) 
(to deny a claim on its merits, the evidence must 
preponderate against the claim).  

The record reflects the Veteran's repeated complaints of 
tinnitus.  Though the February 2006 VA examiner did not 
expressly provide in his report a diagnosis of tinnitus, he 
did report the Veteran's tinnitus.  And the May 2007 private 
examiner diagnosed the Veteran with tinnitus.  

The record also indicates that the Veteran was exposed to 
loud noises during service.  It is clear from his DD Form 214 
that he served in Iraq from March 2003 to March 2004.  The 
Veteran reports in his February 2005 claim that he was 
exposed to loud noises in Iraq from mortar fire, trucks, 
heavy machinery, and generators next to which he slept.  A 
supportive lay statement of record from the Veteran's fellow 
service member indicates that constant and loud generators 
were positioned next to the Veteran's sleeping quarters in 
Iraq.  The Veteran states that, based on his proximity to 
these noises, he began having tinnitus symptoms during 
service.  

As to the issue of medical nexus, the Board likewise finds 
that the evidence of record does not preponderate against the 
Veteran's claim.  Though the VA examiner indicated that the 
etiology of the Veteran's tinnitus is "unknown,"  the 
private examiner stated that the tinnitus "certainly may 
have been the result of the constant noise" from the 
generators that were positioned next to the Veteran's 
sleeping quarters.  

The Board recognizes that the medical evidence of record does 
not clearly demonstrate that the Veteran has tinnitus and 
that the disorder is related to service.  The Board notes, 
however, that lay testimony is competent to establish the 
presence of observable symptomatology and "may provide 
sufficient support for a claim of service connection."  
Layno v. Brown, 6 Vet. App. 465, 469 (1994).  But a layperson 
is generally not capable of opining on matters requiring 
medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 
(1997).  See also Bostain v. West, 11 Vet. App. 124, 127 
(1998) citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) 
(a layperson without the appropriate medical training and 
expertise is not competent to provide a probative opinion on 
a medical matter, to include a diagnosis of a specific 
disability and a determination of the origins of a specific 
disorder).   

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007). 

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007). 

In this matter, the Board finds that the Veteran's tinnitus 
symptoms are "observable" and not medical in nature.  As 
the lay evidence of record clearly indicates the presence of 
current tinnitus, and the onset of tinnitus during service, 
and as the medical evidence of record does not preponderate 
against the Veteran's claim to nexus, the Board finds this an 
appropriate case in which to grant service connection by 
invoking VA's doctrine of reasonable doubt.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.      


ORDER

1.	Service connection for hearing loss is denied.  

2.	Service connection for tinnitus is granted.    



____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


